 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
EXHIBIT 10.3
 
CONVERTIBLE NOTE IN FAVOR OF VICTOR J. YOSHA
DATED SEPTEMBER 30, 2008

 
 
 

--------------------------------------------------------------------------------

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE SECURITIES LAWS (THE
“STATE ACTS”), AND SHALL NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED, OR
OTHERWISE TRANSFERRED (WHETHER OR NOT FOR CONSIDERATION) BY THE HOLDER EXCEPT
UPON THE ISSUANCE TO THE COMPANY OF A FAVORABLE OPINION OF ITS COUNSEL OR
SUBMISSION TO THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO
COUNSEL FOR THE COMPANY, TO THE EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN
VIOLATION OF THE ACT AND THE STATE ACTS.


V2K INTERNATIONAL, INC.
A Colorado Corporation


CONVERTIBLE NOTE


 September 30, 2008
NO. 003
 
V2K INTERNATIONAL, INC., a Colorado corporation (the “Company”), is indebted
and, for value received, promises to pay to the order of Victor J. Yosha on June
30, 2009 (the “Maturity Date”), (unless this Note shall have been sooner called
for prepayment as herein provided), upon presentation of this Note, THREE
HUNDRED EIGHTEEN THOUSAND, SIX HUNDRED AND EIGHTY-ONE DOLLARS ($318,681.00) (the
“Principal Amount”) and to pay interest on the Principal Amount at a rate equal
to Twelve Percent (12%) per annum.
 
The Company covenants, promises and agrees as follows:
 
1.           Collateral.  As security for the obligations of the Note, the
Borrower pledges and grants to Lender a security position in the assets of
Borrower’s wholly owned subsidiary, V2K Technology.
 
2.           Interest. Interest which shall accrue on the Principal Amount shall
be payable in cash in semi-annual installments on January 15 and July 15 in each
and every calendar year until the Principal Amount and all accrued and unpaid
interest shall have been paid in full. Interest on this Note shall accrue from
October 1, 2008.  If this date is other than the first day of a semi-annual
period, the interest payable shall be prorated upon the number of days of such
semi-annual period during which this Note shall have been issued and
outstanding. All accrued and unpaid interest shall be payable on the Maturity
Date. The first payment of interest shall be made on January 15, 2009.
 
3.           Extension of Maturity Date.  At the option of the Company, the
Maturity Date of this Note may be extended for up to an additional three (3)
months upon written notice to the holder of this Note as it appears on the books
of the Company, so long as the Company is not in default under the terms of this
Note.


 
V2K International, Inc. Convertible Note - Page 1 of 5

--------------------------------------------------------------------------------


4.           Conversion.
 
4.1.          Holder’s Right to Convert.  The holder of this Note shall have the
right, at such holder’s option, at any time, to convert all or any portion of
this Note into such number of fully paid and nonassessable shares of Common
Stock of the Company as shall be provided herein.
 
4.2           Conversion Price.  The Conversion Price shall be equal to 90% of
the volume-weighted average price of the Company’s Common Stock for the 20
consecutive trading days ending on the trading day immediately preceding the
Conversion Date; provided, however, that the Conversion Price shall not be less
than $0.15.
 
4.3.          Notice of Conversion.  The holder of this Note may exercise the
conversion right provided in this Section 3 by giving written notice (the
“Conversion Notice”) to the Company of the exercise of such right and stating
the name or names in which the stock certificate or stock certificates for the
shares of Common Stock are to be issued and the address to which such
certificates shall be delivered. The Conversion Notice shall be accompanied by
the Note. The number of shares of Common Stock that shall be issuable upon
conversion of the Note shall equal the Principal Amount to be converted divided
by the Conversion Price, rounded to the nearest whole share.
 
4.4.          Conversion Procedure.  Conversion shall be deemed to have been
effected on the date the Conversion Notice is given (the “Conversion Date”).
Within ten (10) business days after receipt of the Conversion Notice, the
Company shall issue and deliver by hand against a signed receipt therefor or by
United States registered mail, return receipt requested, to the address
designated by the holder of this Note in the Conversion Notice, a stock
certificate or stock certificates of the Company representing the number of
shares of Common Stock to which such holder is entitled and a check or cash in
payment of all interest accrued and unpaid on the Note up to and including the
Conversion Date.
 
4.5.          Taxes. The Company shall pay all documentary, stamp or other
transactional taxes and charges attributable to the issuance or delivery of
shares of stock of the Company upon conversion; provided, however, that the
Company shall not be required to pay any taxes which may be payable in respect
of any transfer involved in the issuance or delivery of any certificate for such
shares in a name other than that of the record holder of this Note.
 
4.6.          Reservation of Shares. The Company shall at all times reserve and
keep available, free from preemptive rights, unissued or treasury shares of
Common Stock sufficient to effect the conversion of this Note.
 
5.           Reorganization, Reclassification, Consolida­tion, Merger or
Sale. In case of any reclassification, capital reorganization, consolidation,
merger, sale of all or substan­tially all of the Company’s assets to another
Person or any other change in the Common Stock of the Company, other than as a
result of a subdivision or combination (a “Change Event”), then lawful provision
shall be made, and duly executed documents evidencing the same from the Company
or its successor shall be delivered to the holder of this Note, so that the
holder shall have the right at any time prior to the Maturity Date to convert
this Note into the kind and amount of shares of
 
 
V2K International, Inc. Convertible Note - Page 2 of 5

--------------------------------------------------------------------------------


 
stock and other securities and property receivable in connection with such
Change Event by a holder of the same number of shares of Common Stock as were
obtainable by the holder immediately prior to such Change Event.  In any such
case appropriate provisions shall be made with respect to the rights and
interest of the holder so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities and property
deliverable upon conversion hereof, and appropriate adjustments shall be made to
the conversion price per share payable hereunder, provided the aggregate
conversion price shall remain the same.
 
6.           Default.
 
6.1.          Events of Default.  The entire unpaid and unredeemed balance of
the Principal Amount and all Interest accrued and unpaid on this Note shall, at
the election of the holder, be and become immediately due and payable upon the
occurrence of any of the following events (a “Default Event”):
 
(a)           The non-payment by the Company when due of principal and interest
or of any other payment as provided in this Note or with respect to any other
Note issued by the Company.
 
(b)           If the Company (i) applies for or consents to the appointment of,
or if there shall be a taking of possession by, a receiver, custodian, trustee
or liquidator for the Company or any of its property; (ii) becomes generally
unable to pay its debts as they become due; (iii) makes a general assignment for
the benefit of creditors or becomes insolvent; (iv) files or is served with any
petition for relief under the Bankruptcy Code or any similar federal or state
statute; (v) has any judgment entered against it in excess of Fifty Thousand
Dollars ($50,000) in any one instance or in the aggregate during any consecutive
12 month period or has any attachment or levy made to or against any of its
property or assets; (vi) defaults with respect to any evidence of indebtedness
or liability for borrowed money, or any such indebtedness shall not be paid as
and when due and payable; or (vii) has assessed or imposed against it, or if
there shall exist, any general or specific lien for any federal, state or local
taxes or charges against any of its property or assets.
 
(c)           Any failure by the Company to issue and deliver shares of Common
Stock as provided herein upon conversion of this Note.
 
6.2.          Remedies.  Each right, power or remedy of the holder hereof upon
the occurrence of any Default Event as provided for in this Note or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other right, power or remedy
provided for in this Note or now or hereafter existing at law or in equity or by
statute, and the exercise or beginning of the exercise by the holder or
transferee hereof of any one or more of such rights, powers or remedies shall
not preclude the simultaneous or later exercise by the holder hereof of any or
all such other rights, powers or remedies.
 
7.           Failure to Act and Waiver. No failure or delay by the holder hereof
to insist upon the strict performance of any term of this Note or to exercise
any right, power or remedy consequent upon a default hereunder shall constitute
a waiver of any such term or of any such breach, or preclude the holder hereof
from exercising any such right, power or remedy at any later time or
 
 
V2K International, Inc. Convertible Note - Page 3 of 5

--------------------------------------------------------------------------------


 
times. By accepting payment after the due date of any amount payable under this
Note, the holder hereof shall not be deemed to waive the right either to require
payment when due of all other amounts payable under this Note, or to declare a
default for failure to effect such payment of any such other amount.
 
The failure of the holder of this Note to give notice of any failure or breach
of the Company under this Note shall not constitute a waiver of any right or
remedy in respect of such continuing failure or breach or any subsequent failure
or breach.
 
8.           Consent to Jurisdiction. The Company hereby agrees and consents
that any action, suit or proceeding arising out of this Note may be brought in
any appropriate court in the State of Colorado, including the United States
District Court for the District of Colorado, or in any other court having
jurisdiction over the subject matter, all at the sole election of the holder
hereof, and by the issuance and execution of this Note the Company irrevocably
consents to the jurisdiction of each such court.
 
9.           Transfer. This Note shall be transferred on the books of the
Company only by the registered holder hereof or by his/her attorney duly
authorized in writing or by delivery to the Company of a duly executed
Assignment substantially in the form attached hereto as Exhibit A. The Company
shall be entitled to treat any holder of record of the Note as the holder in
fact thereof and shall not be bound to recognize any equitable or other claim to
or interest in this Note in the name of any other person, whether or not it
shall have express or other notice thereof, save as expressly provided by the
laws of Colorado.
 
10.           Notices. All notices and communications under this Note shall be
in writing and shall be either delivered in person or accompanied by a signed
receipt therefor or mailed first-class United States certified mail, return
receipt requested, postage prepaid, and addressed as follows: if to the Company,
to 13949 West Colfax Avenue, Suite 250, Lakewood, Colorado 80401, and, if to the
holder of this Note, to the address of such holder as it appears in the books of
the Company. Any notice of communication shall be deemed given and received as
of the date of such delivery or mailing.
 
11.           Governing Law.  This Note shall be governed by and construed and
enforced in accordance with the laws of the State of Colorado, or, where
applicable, the laws of the United States.


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed under
its corporate seal.
 
 
V2K INTERNATIONAL, INC.




By:   /s/ Jerry A. Kukuchka                                 


Name:     Jerry A. Kukuchka                              


Title:              CFO                                             
 
 
 
V2K International, Inc. Convertible Note - Page 4 of 5

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
ASSIGNMENT


FOR VALUE RECEIVED, the undersigned hereby assigns to ___________________, the
Unsecured Convertible Note of V2K INTERNATIONAL, INC., No. ________ and hereby
irrevocably appoints __________________________________, Attorney, to transfer
said Note on the books of the within named corporation, with full power of
substitution in the premises.


WITNESS my hand and seal this ____ day of _______________, 20___.







 
 
 
 
 
 
 
 
 
 
 
 
V2K International, Inc. Convertible Note - Page 5 of 5
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 